Case: 14-13056   Date Filed: 08/20/2015   Page: 1 of 3


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-13056
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:10-cr-00242-MEF-WC-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                 versus

VERONICA DENISE DALE,

                                                        Defendant-Appellant.


                     ________________________

                           No. 14-13058
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:11-cr-00069-MEF-WC-3



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
              Case: 14-13056     Date Filed: 08/20/2015   Page: 2 of 3




                                         versus

VERONICA DENISE DALE,

                                                               Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Middle District of Alabama
                          ________________________

                                 (August 20, 2015)

Before HULL, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Veronica Denise Dale, a federal prisoner proceeding pro se, appeals the

district court’s denial of her post-judgment motions to modify her restitution order.

Dale argues that the district court impermissibly delegated the task of setting a

repayment schedule to the Bureau of Prisons and abused its discretion by denying

her motions to modify her restitution based on changed economic circumstances.

      Dale’s first argument—that the district court improperly delegated the task

of setting a repayment schedule to the BOP—is contradicted by the record. The

judgment in her case shows that that the district court set a specific payment

schedule requiring Dale to make an immediate lump sum payment of $494,624,




                                          2
                   Case: 14-13056        Date Filed: 08/20/2015        Page: 3 of 3


with any remaining balance to be paid at a rate not less than $100 per month during

her supervised release. 1

        Neither do we find any abuse of discretion in the district court’s denial of

Dale’s motions to modify her restitution order. Under the Mandatory Victims

Restitution Act, a district court may modify a final order of restitution upon a

showing of a material change in the defendant’s circumstances. 18 U.S.C.

§ 3664(k). However, modification under this provision requires a “bona fide

change in the defendant’s financial condition.” Cani v. United States, 331 F.3d
1210, 1215 (11th Cir. 2003). Dale has made no showing of any such change.

Thus, on this record, her “present financial status is no different from that

contemplated by the district court when it imposed the restitution order.” Id. at

1216.

        AFFIRMED.




        1
            The district court waived the interest requirement for any unpaid restitution.
                                                    3